Reed, J.
— The debt for the recovery of which the suit was brought was contracted prior to March 1, 1884. The attached property was purchased by defendant on the thirty-first of January, 1887, and paid for out of money received by him from the government of the United States as a pension ; a pension certificate having been issued to him on the nineteenth of October, 1886. He intended when he purchased the property to ocoupy it as a homestead, and, shortly after the attachment was levied, he entered into it with his family, and has since continued to occupy it as a place of residence.
This court has frequently held that the federal statute (section 4747, Rev. St. U. S.) does not have the effect to exempt from seizure, on execution or attachment, money paid to a pensioner after the -same has come into his hands. Webb v. Holt, 57 Iowa, 712; Triplett v. Graham, 58 Iowa, 135; Baugh v. Barrett, 69 Iowa, 495. A majority of the court are content to adhere to that holding. It appears to us that the language of the act (which is set out in the opinion in Webb v. Holt, supra) precludes the idea that it was the intention of congress to exempt either the money, after it had gone into the hands of the pensioner, or the property which he may have purchased with it. The question, then, is whether the property is exempt under the provisions of any statute of the state. Before the enactment of chapter 23 of the Acts of the Twentieth General Assembly, there was no statute of this state exempting money paid by the federal government to pensioners, or the property purchased therewith. That statute, by its terms, exempts all money, received by any person resident of the state as a pensioner, whether the same *297be in. the actual possession of the pensioner, or loaned, invested, or deposited by" him. It also exempts the homestead of such pensioner purchased and paid for with pension' money. The act took effect March 28, 1884, after the debt in question was contracted. But, by the express language of the act, the exemption created by it iC shall apply to the debts of such pensioners contracted prior to the purchase of such homestead.”
The point urged by the appellant is that the act, in so far as it undertakes to exempt property acquired after a debt is contracted from seizure for the satisfaction of the debt, is in conflict with section 10, article 1, Const. U. S., which declares that “ no state shall pass any law impairing the obligations of .contracts.” The supreme court of the United States has frequently held that statutes which undertake, after contracts are entered into, to exempt property from seizure for their satisfaction, which, but for the exemption created, would have been liable to seizure, were in conflict with that provision. Edwards v. Kearzey, 96 U. S. 595; Walker v. Whitehead, 16 Wall. 314; Gunn v. Barry, 15 Wall. 610. The holding in these cases is quite con-, elusive of the question before us. The provision of the statute in question cannot be sustained, and' the order appealed from must be
Reversed.